UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1541


In re:   JOSEPH SAMUEL HALL,

                Petitioner.



                 On Petition for Writ of Mandamus.
         (5:11-cr-00034-FPS-MJA-1; 5:14-cv-00133-FPS-MJA)


Submitted:   September 29, 2016              Decided:   October 3, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joseph Samuel Hall, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Joseph      Samuel    Hall     petitions       for    a   writ    of     mandamus,

alleging the district court has unduly delayed acting on his

28 U.S.C. § 2255 (2012) motion.                    He seeks an order from this

court directing the district court to act.                       Our review of the

district court’s docket reveals that the district court accepted

the recommendation of the magistrate judge and denied relief on

Hall’s § 2255 motion by order entered August 11, 2016.                           Because

the district court has recently decided Hall’s case, his request

for   a   ruling    is     moot.      Further,       insofar    as     Hall    seeks   an

evidentiary       hearing       on    his     § 2255       claims,      he     does    not

demonstrate a clear right to such a hearing, as required for

mandamus relief.           See In re First Fed. Sav. & Loan Ass’n, 860

F.2d 135, 138 (4th Cir. 1988).                    Accordingly, although we grant

leave to proceed in forma pauperis, we deny the petition for

writ of mandamus.           We dispense with oral argument because the

facts     and   legal    contentions        are    adequately    presented       in    the

materials       before   this      court    and    argument     would    not    aid    the

decisional process.



                                                                       PETITION DENIED




                                             2